Citation Nr: 1450972	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  08-26 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to increases in the "staged" (10 percent prior to December 21, 2011 and 40 percent from that date) ratings assigned for degenerative disc disease (DDD) of the thoracolumbar spine with right sacroiliac sclerosis, status post lumbar discectomy surgery with scar. 

2.  Entitlement to increases in the "staged" (0 percent prior to December 21, 2011 and 10 percent from that date) ratings assigned for degenerative joint disease (DJD) of the left shoulder. 

3.  Entitlement to increases in the "staged" (0 percent prior to December 21, 2011 and 10 percent from that date) ratings assigned for degenerative joint disease (DJD) of the bilateral great toes at the first MTP joints. 

4.  Entitlement to a compensable rating for right knee scar. 




REPRESENTATION

Veteran represented by:	Thomas J. Farrell, Attorney


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1986 to July 2007.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a October 2007 rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

In June 2014 correspondence, the Veteran's attorney-representative requested a Travel Board hearing be scheduled and a copy of the Veteran's claims file.  As the attorney-representative has now been provided a copy of the claims file, as requested, this appeal is remanded to allow for the scheduling of this hearing.  

Accordingly, these matters are hereby REMANDED for the following action:

Schedule the Travel Board hearing at the earliest available opportunity.  Notify the Veteran and his attorney-representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2013).  After the hearing, return the claims file to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This REMAND must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).



